NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                        REBA LOU WOOD, Petitioner.

                         No. 1 CA-CR 17-0747 PRPC
                              FILED 8-7-2018


     Petition for Review from the Superior Court in Apache County
                        No. S0100CR201500333
           The Honorable C. Allan Perkins, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Apache County Attorney’s Office, St. Johns
By Garrett Whiting
Counsel for Respondent

Attorneys for Freedom Law Firm, Chandler
By Marc J. Victor
Counsel for Petitioner
                           STATE v. WOOD
                          Decision of the Court



                     MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge James P. Beene joined.


S W A N N, Judge:

¶1            Reba Lou Wood petitions this court for review from the
superior court’s dismissal of her petition for post-conviction relief. For
reasons that follow, we grant review but deny relief.

¶2            Wood entered a plea agreement, in which she pleaded guilty
to two counts of possession of dangerous drugs for sale and agreed to a
stipulated sentence of five to nine years’ imprisonment on Count 1, and to
seven years’ probation on Amended Count 1.1 The plea agreement also
identified that Amended Count 1 would be served consecutively to Count
1.

¶3            At the sentencing hearing, defense counsel argued that the
offenses committed by Wood were victimless crimes and that she should
not be sentenced to any more than the minimum under the plea agreement.
While advocating for the minimum sentence, defense counsel asked anyone
in the court who had been victimized or hurt by Wood to stand up. No one
stood.

¶4           In response to defense counsel’s argument, the court stated:

             I’ve been around methamphetamine users and other
      drug users and I consider it the largest lie in the world that
      these are victimless crimes. People are harmed and were
      harmed by your acts. These are not victimless.

             ...

            I was tempted, when Mr. Victor made the statement he
      made, to stand up, because I’m a victim. Mr. Victor is a

1      Under the plea agreement and disposition report, Count 1 refers to
the charge committed in CR201500333 on or about November 17, 2014, and
Amended Count 1 refers to the charge committed in CR201500255 on or
about September 15, 2015.


                                    2
                             STATE v. WOOD
                            Decision of the Court

       victim. Mr. Marcantel is a victim. Mr. Whiting is a victim.
       Everybody in this room is a victim, and that includes both of
       you. You are both victims, and you’ve contributed to your
       victimization.

The court sentenced Wood in accordance with the plea agreement to nine
years’ imprisonment on Count 1, followed by seven years’ probation on
Amended Count 1, to be served consecutively. Wood received 555 days’
presentence incarceration credit.

¶5            Wood filed a timely of-right petition for post-conviction relief,
arguing that when the sentencing judge “announced he is a victim of Mrs.
Wood’s actions, he revealed his bias and abandoned his required position
of neutrality. [His] bias in determining the sentence deprived Mrs. Wood
of her due process rights.” Wood sought resentencing by a different judge,
but not to withdraw from the plea.

¶6            Wood also filed a motion for change of judge based upon the
same premise as the petition for post-conviction relief. The presiding judge
denied the motion, finding no bias. After receiving a response from the
state, but before Wood’s filing of a reply, the court dismissed the petition
for post-conviction relief, finding that Wood had not stated a colorable
claim that would entitle her to relief. Wood timely filed a petition for
review to this court.

¶7             We will not disturb a ruling on a petition for post-conviction
relief absent a clear abuse of discretion. State v. Swoopes, 216 Ariz. 390, 393,
¶ 4 (App. 2007). An abuse of discretion occurs “if the PCR court makes an
error of law or fails to adequately investigate the facts necessary to support
its decision.” State v. Pandeli, 242 Ariz. 175, 180, ¶ 4 (2017).

¶8              A fair trial includes the right to a judge “who is completely
impartial and free of bias or prejudice.” State v. Neil, 102 Ariz. 110, 112
(1967). A trial judge is presumed to be free of bias. State v. Hurley, 197 Ariz.
400, 404, ¶ 24 (App. 2000). This court has defined bias as “a hostile feeling
or spirit of ill-will, or undue friendship or favoritism, towards one of the
litigants.” In re Guardianship of Styer, 24 Ariz. App. 148, 151 (1975). “The
fact that a judge may have an opinion as to the merits of the cause or a
strong feeling about the type of litigation involved, does not make the judge
biased or prejudiced.” Id.; see also Liteky v. United States, 510 U.S. 540, 550–
51 (1994) (judge may be “exceedingly ill disposed towards the defendant”
upon hearing evidence against him, “[b]ut the judge is not thereby
recusable for bias or prejudice, since his knowledge and the opinion it



                                       3
                            STATE v. WOOD
                           Decision of the Court

produced were properly and necessarily acquired in the course of the
proceedings”).

¶9            Typically, judicial bias must “arise from an extrajudicial
source and not from what the judge has done in his participation in the
case.” State v. Granados, 235 Ariz. 321, 326, ¶ 14 (App. 2014), quoting State
v. Emanuel, 159 Ariz. 464, 469 (App. 1989). Opinions formed “on the basis
of facts introduced or events occurring in the course of the current
proceedings, or of prior proceedings, do not constitute a basis for a bias or
partiality motion unless they display a deep-seated favoritism or
antagonism that would make fair judgment impossible.” State v. Henry, 189
Ariz. 542, 546 (1997), quoting Liteky, 510 U.S. at 555–56.

¶10           Wood argues that the judge’s statement, “I am a victim,”
shows that the judge’s ability to carry out judicial responsibilities with
integrity, impartiality, and competence was impaired. We disagree.

¶11            During sentencing, the judge responded to defense counsel’s
argument that Wood should receive a shorter sentence because her crime
was victimless.         The judge’s statement and the aforementioned
circumstances do not support a finding that the judge harbored hostile
feelings, spirit of ill-will, or that fair judgment was impossible. The court
sentenced Wood in accordance with the plea agreement and found that the
mitigating circumstances slightly outweighed the aggravating factors.
Wood’s criminal history served as the articulable basis for the judge’s
decision to sentence Wood to the upper range of the sentence stipulated to
in the plea agreement.2

¶12            Because the record does not reveal any indices of bias or
impartiality, the superior court did not err by dismissing Wood’s petition
for post-conviction relief before receiving the reply brief.




2     The judge sentenced Wood’s husband and co-defendant to six years’
imprisonment (under a virtually identical plea agreement) at the same time
he sentenced Wood. Wood’s husband’s lack of criminal history was the
determining factor cited by the judge in sentencing him to a lesser prison
term.


                                     4
                   STATE v. WOOD
                  Decision of the Court

¶13   Accordingly, we grant review but deny relief.




                  AMY M. WOOD • Clerk of the Court
                  FILED: AA




                                5